Citation Nr: 9911486	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-13 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel



INTRODUCTION

The veteran had active service from February 1968 to October 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim of service 
connection for PTSD.


REMAND

The veteran claims that he has PTSD as the result of service.  
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed stressor(s) actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the stressor(s).  If 
any claimed stressor is related to combat, service department 
evidence that the claimant engaged in combat or was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation(s) will be accepted, in the absence of evidence to 
the contrary, as conclusive evidence that the claimed in-
service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(1998).  See Cohen v. Brown, 10 Vet.App. 128 (1997).

The Board initially notes that the veteran's service medical 
records are negative for complaints or findings of a 
psychiatric disorder of any kind.

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, and DA Form 20, Enlisted 
Qualification Record, reflect that he served in the Republic 
of Vietnam from July 1968 to October 1970.  He was assigned 
to Company C, 35th Engineer Battalion, effective September 
1968, with duties of truck driver and loader operator, and to 
Company A, 93rd Engineer Battalion, effective August 1970, 
with duty of forklift operator.  He received the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal, the Army Commendation Medal, the Republic of 
Vietnam Campaign Medal with 60 device, and four overseas 
bars.

With further regard to military awards and decorations, an 
October 1998 letter from the Department of the Army, U.S. 
Army Reserve Personnel Command, to a United States 
Representative, indicates that the veteran also received, or 
was entitled to receive, the Good Conduct Medal, the Valorous 
Unit Emblem, two bronze service stars and one silver service 
star with the Vietnam Service Medal, a sharpshooter badge 
with rifle and "auto rifle" bars, the Republic of Vietnam 
Gallantry Cross with Palm Unit Citation Badge and the 
Republic of Vietnam Civil Actions Honor Medal, First Class 
Unit Citation Badge.  

In April 1996, a claim for pension was denied by the RO, 
without the need for formal disability rating action, as the 
veteran's yearly income, as he had reported it on his 
Application for Compensation or Pension, exceeded the limit 
set by law.  Records of the VA Medical Center (VAMC) in 
Beckley, WV, dated from June to September 1995, reflected 
that the veteran had been hospitalized in June, after 
complaining of breathing difficulty.  He was a school bus 
driver.  He underwent mechanical ventilation and an 
echocardiogram.  He was discharged in July, with diagnoses of 
respiratory failure, dizziness, history of chronic 
obstructive pulmonary disease, lower extremity edema, and 
morbid obesity.  The records are negative for complaints or 
findings of a psychiatric disorder. 

In June 1997, the veteran commenced his claim for service 
connection of PTSD.

In an August 1997 letter to the veteran, the RO requested, 
among other things, details regarding stressful events during 
the veteran's service.  The veteran did not respond to the 
request.

Additional records of VAMC Beckley, dated from June 1996 
through July 1997, were received.  They reflect treatment 
mainly for non-psychiatric disorders.  However, in May 1997, 
the veteran was seen by a psychiatrist and reported that, 
over the past several years, he had had an increase in 
problems with irritability, anger, poor sleep, bad 
nightmares, and flashbacks to Vietnam.  His mental status 
examination was reportedly as basically within normal limits.  
However, diagnoses included probable PTSD.  He was referred 
for case management to begin the cognitive part of a program 
to develop better self control.  

Following the rating decision in December 1997, additional 
records of VAMC Beckley, dated through June 1998, were 
received.  The diagnostic assessment by a psychiatrist in 
September 1997 was depressive disorder, not otherwise 
specified, and possible PTSD.  It was noted that the veteran 
spoke of a request by the RO for details about his 
experiences in Vietnam.  The psychiatrist advised the veteran 
to obtain help from his wife or stepdaughter with responding 
to the RO's request.  Assessment by a psychiatrist in 
February and June 1998 was depressive reaction.  We note that 
the records reflect the veteran met regularly with a certain 
mental health nurse and that, on one occasion, in March 1998, 
a clinical social worker, who reported he was covering for 
the psychiatric nurse, reported an assessment of chronic 
PTSD.  We also note that, in March 1998, the veteran reported 
that he had submitted paperwork to the VAMC in Salem 
regarding its PTSD program.  In June 1998, he reported he had 
undergone a three-day PTSD screening at VAMC Salem.  

Received at the veteran's video conference hearing before the 
undersigned Member of the Board in January 1999 were records 
of VAMC Salem, pertaining to a period of hospitalization in 
June 1998.  The veteran waived his right to have the new 
evidence reviewed by the RO in the first instance.  The 
records reflect that the veteran was admitted for evaluation 
of suitability for the facility's full PTSD program.  It was 
reported that he had PTSD, first diagnosed in 1997, and had 
been receiving outpatient treatment for PTSD at VAMC Beckley.  
He was accepted for the program, and was to continue his 
outpatient treatment until his scheduled admission.  
Diagnoses included PTSD.

Also at his video conference hearing before the Board in 
January 1999, the veteran described certain stressful events 
in service.  He said that, while he was assigned to Company 
C, 25th Engineers, 20th Brigade, the unit experienced several 
instances of combat.  He said that, the first night he pulled 
guard duty, approximately August 3, 1968, they were hit 
"pretty good."  He recalled coming upon the body of a 
[redacted] around July 1969.  He recalled a good friend of 
his, [redacted], getting wounded "pretty good" in the 
early 1970's.  He said his convoys came under sniper attack; 
he said they got sniped at in the village of Hai Van whenever 
they went though there.  When asked for the approximate date 
of the attacks, the veteran described the Tet period in 1969.  
He also remembered crossing a bridge in Da Nang in a dump 
truck and looking in his mirror and seeing it collapse; no 
one was on the bridge.  He stated that he had first been 
treated for a nervous disorder about a year and a half before 
the hearing.

Upon questioning by the undersigned Member of the Board, the 
veteran, while acknowledging that his unit was not a combat 
unit per se, and that they were protected by the 1st Marines 
and a platoon or two of the 101st, stated that, if it got 
really, really bad, they had to pitch in to resolve the 
situation.  His unit kept weapons close because, at any given 
time, they might be under attack.  When asked whether he 
would be willing, to the best of his ability, to provide 
details of combat-type events or other stressor-type events 
in service, should VA request same, the veteran said he 
would.  He also said he was willing to report for a VA 
examination, should one be deemed necessary.  Finally, the 
veteran stated that he had been receiving Social Security 
disability benefits since 1995, for an unrelated disorder.  

Initially, the Board finds that the appellant's claim seeking 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  On the present record, 
there is medical evidence of a diagnosis of PTSD, and it has 
been linked to service.  Moreover, the veteran's testimony as 
to combat stressors in service is sufficient to well ground 
the claim, although it may not be sufficient to support a 
grant of service connection.  As to that third requirement 
for service connection, i.e., credible supporting evidence 
that the claimed stressors actually occurred, there has not 
yet been an attempt to have the veteran's alleged stressors 
verified by the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), formerly the U.S. Army & Joint 
Services Environmental Support Group (ESG).  

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals), has held that, once a PTSD claim has been 
determined to be well grounded, this does not necessarily 
mean the claim will be granted.  As the Court has emphasized,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

If the claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996); West v. Brown, 7 Vet.App. 70, 
76 (1994).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet.App. 283 (1994).

The question of whether the appellant was exposed to a 
stressor in service is a factual one, and VA adjudicators are 
not bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

The Board acknowledges that several of the veteran's 
described stressors, such as being sniped at by the enemy, 
may be insufficiently specific to permit verification by 
military authorities.  However, some of the claimed stressors 
appear sufficiently specific to warrant an attempt at 
verification by USASCRUR, particularly the death and wounding 
of the two soldiers identified at the hearing.  The veteran 
should be afforded the opportunity to provide detailed 
information to be used in a records search by USASCRUR.

In addition, the Board notes that the Court of Appeals for 
Veterans Claims, in Cohen, supra, stated, with respect to the 
sufficiency of stressors to support a diagnosis of PTSD, that 
a more subjective test has been adopted under the Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed., of the 
American Psychiatric Association (DSM-IV).  In order for a 
stressor to sufficiently support a diagnosis of PTSD, a 
person must have been exposed to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others, and the person's response involved intense fear, 
helplessness, or horror.  

Under DSM-IV, there has been a modification in the 
nomenclature applied in the rating schedule for mental 
disorders, in place of the earlier version of that text, DSM-
III.  As the Court has noted, a significant change from DSM-
III to DSM-IV is that the diagnostic criteria for a PTSD 
stressor (that is, the requirements for determining the 
sufficiency of a claimed stressor) "are no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response)."  Cohen, 10 Vet.App. at 141.  The 
Court has noted that, "under Cohen, the appellant was 
'entitled to receive the benefit of the most favorable 
version' of the DSM."  Helfer v. West, 11 Vet.App. 178, 179 
(1998), aff'd, ___ F.3d ___, No. 98-7077 (Fed. Cir. Apr. 5, 
1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps to obtain 
copies of all of the veteran's records of 
treatment from VAMC Beckley and VAMC Salem, 
through the present time, which are not already in 
the claims file and any additional records of 
treatment for psychiatric disability, including 
PTSD, from any other source, if any, identified by 
the veteran.  

2.  The RO should also contact the veteran in 
order to afford him another opportunity to provide 
specific information concerning his claimed in-
service stressors.  At his video conference 
hearing before the Board, the veteran described 
certain stressors.  The RO should ask the veteran 
to provide specific information, including dates, 
places, unit assignments, information concerning 
any other individuals involved in the events, 
including their names, ranks, units of assignment, 
or any other identifying detail, and any other 
circumstances surrounding these events.  The 
veteran must be advised that this information is 
vitally necessary to obtain supportive evidence of 
his claimed stressful events and that he must be 
as specific as possible because, without such 
details, an adequate search for verifying 
information cannot be conducted.  The veteran must 
also be advised that failure to comply with VA's 
request for information could have an adverse 
impact on his claim.

3.  With the additional information obtained and 
the evidence currently of record, the RO should 
review the file and prepare a summary of all the 
claimed stressors.  This summary, together with a 
copy of the veteran's DD Form 214 and all 
associated documents, should be sent to the 
USASCRUR, 7798 Cissna Road, Springfield, Virginia 
22150.  The USASCRUR should be requested to 
provide any additional information that might 
corroborate the veteran's alleged stressors.

4.  Next, the RO must make a specific 
determination, based upon the complete record, 
including the USASCRUR response, as to whether the 
veteran was exposed to a stressor or stressors in 
service, and if so, the nature of the specific 
stressor or stressors.  The RO must also 
specifically render a finding as to whether the 
veteran "engaged in combat with the enemy," for 
the purpose of applying the conclusive provisions 
of 38 C.F.R. § 3.304(f).  If the RO determines 
that the record establishes the existence of a 
stressor or stressors, the RO must specify what 
stressor or stressors in service it has determined 
are established by the evidence.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.  

5.  Following the action taken above, and based 
upon the information received, the RO should 
schedule the veteran for an examination by a VA 
psychiatrist to determine the diagnosis of all 
psychiatric disorders that are present.  The RO 
must specify for the examiner the stressor or 
stressors that it has determined are established 
by the record and the examiner must be instructed 
that only those events which have been verified 
may be considered for the purpose of determining 
whether exposure to a stressor in service has 
resulted in current psychiatric symptoms and 
whether the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, all in 
accordance with the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., of the 
American Psychiatric Association (DSM-IV) as 
required by 38 C.F.R. § 4.130 (1998).  The 
examination report should reflect review of 
pertinent material in the claims folder.  If a 
diagnosis of PTSD is established, the examiner 
should comment upon the link, if any, between the 
current symptomatology and one or more of the in-
service stressors found to be established by the 
RO.  The report of examination should include the 
complete rationale for all opinions expressed.  
All indicated special studies or tests, to include 
psychological testing and evaluation, such as the 
Mississippi Scale for Combat-Related Posttraumatic 
Stress Disorders, should be accomplished.  The 
claims folder, or copies of all pertinent records, 
must be made available to the examiner for review 
prior to, and during, the examination.

6.  The RO should then review the record and the 
claim should be readjudicated.  If the 
determination remains adverse to the veteran, both 
the veteran and his representative should be 
provided a supplemental statement of the case, 
which includes a summary of additional evidence 
submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  
The veteran and his representative should be given 
an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



